Exhibit 10.41B
CONEMAUGH LESSOR GENCO LLC
SUBORDINATED PROMISSORY NOTE
                    , 2001

  $     ,000.00   New York, New York   August 24, 2000

          FOR VALUE RECEIVED, CONEMAUGH LESSOR GENCO LLC, a Delaware limited
liability company (“Owner Lessor”), whose address is c/o Wilmington Trust
Company, Rodney Square North, 1100 North Market Street, Wilmington, Delaware
19890-0001, Attention: Corporate Trust Administration, hereby promises to pay to
PSEGR CONEMAUGH GENERATION, LLC a Delaware limited liability company (the “Owner
Participant”), whose address is c/o PSEG Resources Inc., 80 Park Plaza,
Suite T-22, Newark, New Jersey 07101, Attention: President,            Million
and No/100 Dollars ($     ,000.00) or such lesser amount as is outstanding on
January 1, 2029 (the “Maturity Date”), together with accrued and unpaid interest
thereon from the date hereof until such maturity, at the rate per annum and on
the dates and in the manner specified in this Subordinated Promissory Note (the
“Note”).
     1. Definitions.
          (a) All capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Participation Agreement, dated
as of August 24, 2000 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Participation Agreement”), among Reliant Energy
Mid-Atlantic Power Holdings, LLC, a Delaware limited liability company
(“Facility Lessee”), the Owner Lessor, Wilmington Trust Company, in the
capacities referred to therein, the Owner Participant, and Bankers Trust
Company, in the capacities referred to therein.
          (b) The following terms have the following meanings:
          “Senior Obligations” means, collectively, (i) all obligations of the
Owner Lessor now or hereafter existing under the Notes, whether now or hereafter
existing, or including, without limitation, reimbursement and principal thereof
or indemnity obligations thereunder, interest owed thereon (including interest
payable subsequent to the commencement of any proceeding against or with respect
to the Owner Lessor under any chapter of the Bankruptcy Code, or any provision
of a state bankruptcy law, whether or not such interest is an allowed claim
enforceable against the debtor, and whether or not the holder of such obligation
would be otherwise entitled to receive dividends or payments with respect to any
such interest or any such proceeding), and fees and expenses related thereto and
(ii) all obligations of the Owner Lessor now or hereafter existing with respect
to any unsubordinated indebtedness, rent or other obligation permitted to be
incurred by the terms of the Operative Documents, including, without limitation,
the principal thereof, interest owed thereon (including interest payable
subsequent to the commencement of any proceeding against or with respect to the
Owner Lessor under any chapter of the Bankruptcy Code, or any

1



--------------------------------------------------------------------------------



 



provision of a state bankruptcy law, whether or not such interest is an allowed
claim enforceable against the debtor, and whether or not the holder of such
obligation would be otherwise entitled to receive dividends or payments with
respect to any such interest or any such proceeding), and fees and expenses
related thereto.
          “Subordinated Indebtedness” means all obligations of the Owner Lessor
now or hereafter existing hereunder or under other promissory notes or other
evidences of indebtedness of the Owner Lessor with identical subordination terms
(whether created directly or acquired by assignment or otherwise), whether for
principal, interest (including interest accruing after the filing of a petition
initiating any proceeding against or with respect to the Owner Lessor under the
Bankruptcy Code, or any provision of a state bankruptcy law, whether or not such
interest accrues after the filing of such petition for purposes of the
Bankruptcy Code or is an allowed claim in such proceeding), fees, expenses or
otherwise.
     2. Subordination.
          (a) The indebtedness evidenced by this Note and the other obligations
described in the definition of “Subordinated Indebtedness” is subordinated and
subject in right of payment to the prior payment in full of all Senior
Obligations. Each holder of this Note, by its acceptance hereof, agrees to and
shall be bound by all the provisions hereof.
          (b) No payment on account of principal, premium or interest on the
Subordinated Indebtedness shall be made unless at the time of such payment and
after giving effect thereto (i) full payment of all amounts then due and payable
with respect to Senior Obligations has been made, (ii) such payment would be
permitted under the Senior Obligations and by the Participation Agreement and
the other Operative Documents, (iii) at the time of such payment and after
giving effect to such payment the OP Guarantee shall be in full force and effect
(provided that the OP Guarantee shall not have been terminated or released in
accordance with the terms of the Operative Documents), (iv) Owner Participant is
entitled to receive such payments free and clear of the Lien of the Lease
Indenture Trustee, (v) no default in the performance of any obligation of the
Lessor Manager under the Operative Documents has occurred and is continuing,
(vi) there shall not exist any Significant Lease Default, Lease Indenture Event
of Default or any event or occurrence which, with the passage of time or the
giving of notice or both, would become a Lease Indenture Event of Default shall
have occurred and be continuing, and (vii) the ratio of the principal of the
Indebtedness of the Owner Lessor (other than the Notes) to the Owner Lessor Net
Worth is less than or equal to 4.88 to 1. Any such payment not prohibited
pursuant to this paragraph is hereinafter referred to as a “Permitted Payment.”
For the purposes of these provisions, no Senior Obligation shall be deemed to
have been paid in full until the obligee of such Senior Obligation shall have
indefeasibly received payment in full in cash. Any cash payment on the Senior
Obligations made by a Person which is solvent at the time of and after giving
effect to such payment shall be presumed to have been indefeasibly paid in full
in cash absent actual knowledge by the payor to the contrary.
          (c) Upon any payment or distribution of assets of the Owner Lessor of
any kind or character, whether in cash, property or securities, to creditors
upon any dissolution or winding up or total or partial liquidation or
reorganization of the Owner Lessor, whether voluntary or involuntary, or in
bankruptcy, insolvency, receivership or other proceedings, then and in any such

2



--------------------------------------------------------------------------------



 



event all amounts (including interest, indemnities and fees) due or to become
due upon all Senior Obligations shall first be paid in full before the holders
of the Subordinated Indebtedness shall be entitled to retain any assets so paid
or distributed in respect of the Subordinated Indebtedness (for principal,
premium, interest or otherwise) and upon any such dissolution or winding up or
liquidation or reorganization, any payment or distribution of assets of the
Owner Lessor of any kind or character, whether in cash, property or securities,
to which the holders of the Subordinated Indebtedness would be entitled, except
as otherwise provided herein, shall be paid by the Owner Lessor or by any
receiver, trustee in bankruptcy, liquidating trustee, agent or other person
making such payment or distribution, or by the holders of the Subordinated
Indebtedness if received by them, directly to the holders of the Senior
Obligations or their representatives for application to such Senior Obligations
in accordance with their terms. So long as any Senior Obligation is outstanding,
the holder of this Note shall not commence, or join with any creditor other than
any Person to whom Senior Obligations are owed, in commencing, or directly or
indirectly causing the Owner Lessor to commence, or assist the Owner Lessor in
commencing, any proceeding referred to in the preceding sentence.
          (d) The holder of this Note hereby irrevocably authorizes and empowers
(without imposing any obligation on) each Person to whom any Senior Obligation
is owed and such Person’s representatives, under the circumstances set forth in
the immediately preceding paragraph, to demand, sue for, collect and receive
every such payment or distribution described therein and give acquittance
therefor, to file claims and proofs of claims in any statutory or nonstatutory
proceeding, to vote such Person’s ratable share of the full amount of the
Subordinated Indebtedness evidenced by this Note in its sole discretion in
connection with any resolution, arrangement, plan of reorganization, compromise,
settlement or extension and to take all such other action (including the right
to participate in any composition of creditors and the right to vote such
Person’s ratable share of the Subordinated Indebtedness, evidenced by this Note,
at creditors’ meetings for the election of trustees, acceptances of plans and
otherwise), in the name of the holder of the Subordinated Indebtedness evidenced
by this Note or otherwise, as such Person’s representatives may deem necessary
or desirable for the enforcement of the subordination provisions of this Note.
The holder of this Note shall execute and deliver to each Person to whom any
Senior Obligation is owed and such Person’s representatives all such further
instruments confirming the foregoing authorization, and all such powers of
attorney, proofs of claim, assignments of claim and other instruments, and shall
take all such other action as may be reasonably requested by such Person or such
Person’s representatives in order to enable such holder to enforce all claims
upon or in respect of such Person’s ratable share of the Subordinated
Indebtedness evidenced by this Note; provided, however, that nothing herein
shall obligate the holder of this Note to pay or incur any cost, expense or
liability or to take any action that may result in the imposition of any cost,
expense or liability.
          (e) The holder of this Note shall not have any right to accelerate
payment of, or institute any proceedings to enforce, the Subordinated
Indebtedness (other than a Permitted Payment) so long as any Senior Obligation
is outstanding.
          (f) If any payment (other than a Permitted Payment) or distribution of
assets of the Owner Lessor of any kind or character, whether in cash, property
or securities, shall be received by the holder of the Subordinated Indebtedness
before all Senior Obligations are paid in full, such payment or distribution
will be held in trust for the benefit of, and shall be immediately paid over

3



--------------------------------------------------------------------------------



 



to, the holders of the Senior Obligations or their representatives for
application to such Senior Obligations in accordance with their terms.
          (g) Nothing contained in this Note is intended to or shall impair as
between the Owner Lessor, its creditors (other than the holders of Senior
Obligations) and the holders of the Subordinated Indebtedness, the obligations
of the Owner Lessor to pay to the holders of the Subordinated Indebtedness, as
and when the same shall become due and payable in accordance with their terms,
or to affect the relative rights of the holders of the Subordinated Indebtedness
and creditors of the Owner Lessor (other than holders of Senior Obligations).
          (h) The Persons to whom Senior Obligations are due shall not be
prejudiced in their rights to enforce the subordination contained herein in
accordance with the terms hereof by any act or failure to act on the part of the
Owner Lessor.
          (i) The holder of this Note agrees to execute and deliver such further
documents and to do such other acts and things as the Transaction Parties may
reasonably request in order fully to effect the purposes of these subordination
provisions. Each holder of this Note by its acceptance hereof authorizes and
directs the Transaction Parties on its behalf to take such further action as may
be necessary to effectuate the subordination as provided herein and appoints the
Lease Indenture Trustee, so long as the Lien of the Lease Indenture shall not
have been terminated or discharged in accordance with the terms thereof, and
thereafter, the holder of the largest principal amount of Senior Obligations of
the Owner Lessor outstanding at such time, as its attorney-in-fact for any and
all such purposes related to this Note.
          (j) The subordination effected by these provisions, and the rights of
the Persons to whom Senior Obligations are owed, shall not be affected by
(i) any amendment of, or addition or supplement to, any Operative Document, or
any other document evidencing or securing any Senior Obligation, (ii) any
exercise or nonexercise of any right, power or remedy under or in respect of any
Operative Document, or any other document evidencing or securing any Senior
Obligation or (iii) any waiver, consent, release, indulgence, extension,
renewal, modification, delay, or other action, inaction or omission, in respect
of, any Operative Document, or any other document evidencing or securing any
Senior Obligation, whether or not any holder of any Subordinated Indebtedness
shall have had notice or knowledge of any of the foregoing. No failure on the
part of any holder of a Senior Obligation to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
          (k) The holder of this Note and the Owner Lessor each hereby waive
promptness, diligence, notice of acceptance and any other notice with respect to
any Senior Obligation and these terms of subordination and any requirement that
any Transaction Party protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right to take any action against the
Owner Lessor, any other Person or any collateral.
          (l) These terms of subordination shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Senior
Obligation is rescinded or must otherwise be returned by the Person to whom such
Senior Obligation is owed upon the insolvency,

4



--------------------------------------------------------------------------------



 



bankruptcy or reorganization of the Owner Lessor or otherwise, all as though
such payment had not been made.
          (m) The provisions of these terms of subordination constitute a
continuing agreement and shall (i) remain in full force and effect until the
Facility Lease has been terminated and all amounts owed thereunder have been
paid and the Lien of the Lease Indenture has been terminated or discharged in
accordance with their terms, (ii) be binding upon the holder of this Note and
the Owner Lessor and their respective successors, transferees and assignees and
(iii) inure to the benefit of, and be enforceable by, the Transaction Parties.
Without limiting the generality of the foregoing clause (iii), the Transaction
Parties may assign or otherwise transfer all or any portion of their rights and
obligations under all or any of the Operative Documents to any other Person (to
the extent permitted by the Operative Documents), and such other Person shall
thereupon become vested with all the rights in respect thereof granted to the
Transaction Parties herein or otherwise.
     3. Interest. The principal of this Note shall bear interest at a rate per
annum equal to the lesser of (a) effective rate on a United States Treasury bond
maturing on the Maturity Date plus 3.00% per annum or (b) the highest rate
permitted under applicable law (the “Maximum Lawful Rate”).
     4. Notices. All written notices hereunder shall be given in the manner
described in Section 17.6 of the Participation Agreement and sent to the
respective parties at the addresses set forth in the preamble above.
     5. Maturity and Scheduled Payments. Subject to Section 2 and subject to the
right of the holder of this Note to accelerate the maturity hereof as
hereinafter described, the principal of this Note shall be due and payable on
the Maturity Date and accrued and unpaid interest on the principal amount
outstanding on this Note shall be due and payable to the Owner Participant at
its address set forth above as it accrues semi-annually on each [January 2 and
July 2] throughout the term of this Note, beginning on the date that the Lien of
Lease Indenture has been terminated or discharged, until all unpaid principal
and accrued and unpaid interest on this Note shall be paid in full.
     6. Prepayments; Payments Generally. Subject to Section 2, at any time, the
Owner Lessor may prepay any amounts owing hereunder, in whole or in part,
without penalty; provided, however, that a prepayment shall not be subject to
the requirements of Section 2 to the extent that the Owner Lessor shall have
received within 60 days before such prepayment equity contributions at least
equal to such prepayment. If any payment of principal or interest on this Note
shall become due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall in such
case be included in computing interest in connection with such payment. All
payments made in accordance with this Note are to be made in lawful money of the
United States of America in same day funds at the locations specified herein, or
such other place as the Owner Participant shall designate in writing to the
Owner Lessor.
     7. Events of Default. If any of the following events (each, an “Event of
Default”) shall occur and be continuing, subject to Section 2 hereof, the
outstanding principal balance of this Note, together with accrued and unpaid
interest and any other sums that the Owner Lessor may owe to the Owner
Participant under or in connection with this Note or otherwise (collectively,
the

5



--------------------------------------------------------------------------------



 



“Obligations”) shall automatically become immediately due and payable, without
any further notice of any kind to the Owner Lessor, all of which notices are
expressly waived below:
     (a) The Owner Lessor shall fail to make any payment in respect of the
principal of or interest on this Note within five (5) Business Days after the
same shall have become due;
     (b) the Owner Lessor (i) admits in writing its inability to pay its debts
generally as they become due; (ii) generally fails to pay its debts as they
become due; (iii) files a petition or answer seeking for itself, or consenting
to or acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under, any bankruptcy law or any
insolvency law or other law for the relief or aid of debtors (including, without
limitation, the Bankruptcy Code or any amendment thereto); or (iv) makes an
assignment for the benefit of its creditors; or
     (c) there is appointed a receiver, custodian, liquidator, fiscal agent or
trustee of the Owner Lessor or of the whole or any substantial part of its
properties or assets, or any court enters an order, judgment or decree approving
a petition filed against the Owner Lessor seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
law referred to in paragraph (b) above and either such order, judgment or decree
so filed against it is not dismissed or stayed (unless and until such stay is no
longer in effect) within 30 days of entry thereof or an order for relief is
entered pursuant to any such law.
     8. Maximum Lawful Rate. Nothing contained in this Note or any other
document executed in connection herewith is intended to require the Owner Lessor
to pay interest (including fees, charges or expenses or any other amounts which,
under applicable law, are deemed interest) for the account of the Owner
Participant at a rate exceeding the Maximum Lawful Rate.
          All agreements between the Owner Lessor and the Owner Participant,
whether now existing or hereafter arising and whether written or oral, are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of demand being made on this Note, prepayment or otherwise, shall the
amount paid, or agreed to be paid, to the Owner Participant for the use,
forbearance, or detention of the money to be loaned under this Note or otherwise
or for the payment or performance of any covenant or obligation contained herein
or in any other document executed in connection herewith exceed the Maximum
Lawful Rate. If the amount of any interest (including fees, charges or expenses
or any other amounts which, under applicable law, are deemed interest)
contracted for, taken, reserved, charged or received by or for the account of
the Owner Participant, would exceed the Maximum Lawful Rate, then, ipso facto,
the amount of such interest payable for the account of the Owner Participant
shall be automatically reduced to such Maximum Lawful Rate, and if, from any
such circumstance, the Owner Participant shall ever receive interest or anything
which might be deemed interest under applicable law which would exceed the
Maximum Lawful Rate, such amount which would be excessive interest shall be
applied to the reduction of the principal amount owing on account of this Note
held by the Owner Participant and not to the payment of interest, or if such
excessive interest exceeds the unpaid balance of principal of such Note, such
excess shall be refunded to the Owner Lessor. All sums paid or agreed to be paid
to the Owner Participant for the use, forbearance or detention of the
indebtedness of the Owner

6



--------------------------------------------------------------------------------



 



Lessor to the Owner Participant shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
such indebtedness until payment in full of the principal (including the period
of any renewal or extension thereof) so that the interest on account of such
indebtedness shall not exceed the Maximum Lawful Rate.
     9. Expenses. In addition to all principal and accrued interest on this
Note, the Owner Lessor agrees, subject to Section 2, to pay (i) all reasonable
costs and expenses incurred by all owners and holders of this Note in collecting
this Note through any probate, reorganization, bankruptcy or any other
proceeding; and (ii) reasonable attorneys’ fees when and if this Note is placed
in the hands of an attorney for collection after default.
     10. Waivers. The Owner Lessor and any and all endorsers, guarantors and
sureties severally waive grace, presentment for payment, notice of dishonor,
protest and notice of protest and diligence in collecting and bringing of suit
against any party hereto. The Owner Lessor and any and all endorsers, guarantors
and sureties further agree: (i) to all renewals, extensions, amendments and
modifications hereof without limit, or partial payments hereon; (ii) to any
release or substitution of security herefor, in whole or in part, or any release
or discharge of any guarantor, surety, or co-maker, with or without notice,
before or after maturity; (iii) that waiver of any default shall not constitute
waiver of any prior or subsequent default; and (iv) that no remedy, right or
power conferred upon The Owner Participant or the holder of this Note is
intended to be exclusive of any other remedy, right or power given hereunder or
now or hereafter available at law, in equity or otherwise. This Note may be
transferred by The Owner Participant, and the rights and privileges of The Owner
Participant under this Note shall inure to the benefit of The Owner
Participant’s representatives, successors and assigns.
     11. Proceeds. The proceeds of this Note are for business, commercial or
investment purposes and none of such proceeds shall be used for personal,
consumer, family household or agricultural purposes or for purchasing or
carrying margin stock.
     12. Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of New York.
     13. Final Agreement. This Note and the other documents, agreements and
instruments executed in connection herewith represent the final agreement
between the parties and supersede all previous agreements and understandings,
oral or written, relating to this subject matter.

            CONEMAUGH LESSOR GENCO LLC
      By:           Name:           Title:        

7